 

Exhibit 10.2

August 22, 2016

Via Email

David Yovanno

[Private Address]

Re: Terms of Separation

Dear Dave:

This letter confirms the agreement (“Agreement”) between you and Marin Software
Incorporated (the “Company”) concerning the terms of your separation from
employment and offers you certain benefits to which you would not otherwise be
entitled, conditioned upon your provision of a general release of claims and
covenant not to sue. If you agree to the terms outlined herein, please sign and
return this Agreement to me in the timeframe outlined below.

1. Separation from Employment: This Agreement confirms that effective August 26,
2016 (the “Termination Date”), your employment will terminate.

2. Release Consideration: In exchange for your agreement to the general release
and waiver of claims and covenant not to sue set forth below and your other
promises herein, the Company agrees to the following terms:

a. Severance Payment: The Company will pay to you consideration equal to nine
months of your monthly base salary in effect immediately prior to the
Termination Date (the “Severance Payment”). The Severance Payment will be paid
after the Effective Date as follows:

i. An amount equal to two months of base salary will be paid to you on the same
schedule as regular payroll over the course of September and October 2016.

ii. An amount equal to seven months of base salary will be paid to you in a lump
sum by November 15,2016.

iii. Reimbursement of fees payable to terminate your apartment lease in San
Francisco.

iv. All amounts payable pursuant to this Agreement will be subject to all
applicable taxes and withholding.

b. COBRA: Upon your timely election to continue your existing health benefits
under COBRA following the Termination Date, and consistent with the terms of
COBRA and the Company’s health insurance plan, the Company will reimburse you
for the insurance premiums to continue your existing health benefits, provided
that you provide evidence that you elected to continue benefits and that you
paid the amounts for which you seek reimbursement, until the earlier of (A) May
31, 2017 or (B) the date on which you become eligible for health insurance
coverage under another health insurance plan. You will remain responsible for,
and must continue to pay, the portion of co-payments or other amounts that you
would have paid under your existing health benefits had your employment
continued.

c. At-Will Employment; Termination from Positions: As of the Termination Date,
you acknowledge that you have been terminated from all positions you hold with
the Company and its subsidiaries, and you relinquish any power of attorney given
to you by the Company or its subsidiaries.

By signing below, you acknowledge that you are receiving the release
consideration outlined in this paragraph in consideration for waiving your
rights to claims referred to in this Agreement (and the Second Release, if
applicable), that you would not otherwise be entitled to the release
consideration, and that you are not entitled to any other separation benefits.

3. Final Pay: On the Termination Date, the Company will pay you for all wages,
salary, bonuses, commissions, reimbursable expenses, accrued vacation and any
similar payments due you from the Company as of the Termination Date. By signing
below, you acknowledge that the Company does not owe you any other amounts,
except as otherwise may become payable under the Agreement.

1

 

--------------------------------------------------------------------------------

 

4. Return of Company Property: You hereby warrant to the Company that, no later
than the Termination Date, you will return to the Company all property or data
of the Company of any type whatsoever that has been in your possession or
control

5. Proprietary Information: You hereby acknowledge that you are bound by the
attached Employee Invention Assignment and Confidentiality Agreement (Exhibit A
hereto) and that as a result of your employment with the Company you have had
access to the Company’s Proprietary Information (as defined in the agreement),
that you will hold all Proprietary Information in strictest confidence and that
you will not make use of such Proprietary Information on behalf of anyone,
except as required in the course of your employment with the Company. Without
limiting the foregoing, you further confirm that you do not have documents and
data of any nature containing or pertaining to such Proprietary Information and
that you will not take with you any such documents or data or any reproduction
thereof.

6. Equity Grants:

a. Any equity grants made to you pursuant to the Company’s 2013 Equity Incentive
Plan are governed by such plans and any equity grant agreements entered into by
you and the Company (collectively, the “Equity Grant Agreements”).

b. Because your employment is terminating on the Termination Date, any unvested
options to purchase Company stock and any unvested restricted stock units held
by you will cease to vest. Per the Equity Grant Agreements, you will have three
(3) months following the Termination Date to exercise any unexercised options
that have vested as of the Termination Date (the “Vested Options”). After this
date, you will no longer have a right to exercise the Vested Options as to any
shares.

7. General Release and Waiver of Claims:

a. The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit-sharing, stock, stock options or other ownership interest in the Company,
termination benefits or other compensation to which you may be entitled by
virtue of your employment with the Company or your separation from the Company,
including pursuant to the Offer Letter. To the fullest extent permitted by law,
you hereby release and waive any other claims you may have against the Company
and its owners, agents, officers, shareholders, employees, directors, attorneys,
subscribers, subsidiaries, affiliates, successors and assigns (collectively
“Releasees”), whether known or not known, including, without limitation, claims
under any employment laws, including, but not limited to, claims of unlawful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, fraud, violation of public policy, defamation, physical injury,
emotional distress, claims for additional compensation or benefits arising out
of your employment or your separation of employment, including pursuant to any
employment agreement you have with the Company, claims under Title VII of the
1964 Civil Rights Act, as amended, the California Fair Employment and Housing
Act and any other laws and/or regulations relating to employment or employment
discrimination, including, without limitation, claims based on age or under the
Age Discrimination in Employment Act or Older Workers Benefit Protection Act,
and/or claims based on disability or under the Americans with Disabilities Act.

b. By signing below, you expressly waive any benefits of Section 1542 of the
Civil Code of the State of California, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

c. You and the Company do not intend to release claims that you may not release
as a matter of law, including but not limited to claims for indemnity under
California Labor Code Section 2802, claims for indemnity pursuant to the
Indemnity Agreement between you and the Company, the Company’s certificate of
incorporation, and the Company’s restated bylaws, or any claims for enforcement
of this Agreement. To the fullest extent permitted by law, any dispute regarding
the scope of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below.

8. Covenant Not to Sue:

a. To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, of any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which you may now have, have ever had, or may in the future have against
Releasees, which is based in whole or in part on any matter released by this
Agreement.

2

 

--------------------------------------------------------------------------------

 

b. Nothing in this paragraph shall prohibit you from filing a charge or
complaint with a government agency where, as a matter of law, the parties may
not restrict your ability to file such administrative complaints. However, you
understand and agree that, by entering into this Agreement, you are releasing
any and all individual claims for relief, and that any and all subsequent
disputes between you and the Company shall be resolved through arbitration as
provided below.

c. Nothing in this paragraph shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.

9. Cooperation and Non-disparagement: During the six-month period following your
cessation of employment, you shall cooperate with the Company in every
reasonable respect and shall use your best efforts to assist the Company with
the transition of your duties to your successor. You further agree that, during
the six-month period, you shall not in any way or by any means disparage the
Company, the members of the Company’s Board of Directors, or the Company’s
officers and employees. The Company agrees that, during the same six-month
period, its current officers shall not in any way or by any means disparage you.
Nothing in this paragraph shall prohibit you or the Company from providing
truthful information in response to a subpoena or other legal process.

10. Arbitration: Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the parties agree to arbitrate, in San Francisco, California through JAMS, any
and all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Agreement, whether
sounding in tort, contract, statutory violation or otherwise, or involving the
construction or application or any of the terms, provisions, or conditions of
this Agreement. Any arbitration may be initiated by a written demand to the
other party. The arbitrator’s decision shall be final, binding, and conclusive.
The parties further agree that this Agreement is intended to be strictly
construed to provide for arbitration as the sole and exclusive means for
resolution of all disputes hereunder to the fullest extent permitted by law. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury.

11. Attorneys’ Fees: If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.

12. Confidentiality: The contents, terms and conditions of this Agreement must
be kept confidential by you and may not be disclosed except to your immediate
family, accountant or attorneys or pursuant to subpoena or court order. You
agree that if you are asked for information concerning this Agreement, you will
state only that you and the Company reached an amicable resolution of any
disputes concerning your separation from the Company. Any breach of this
confidentiality provision shall be deemed a material breach of this Agreement.

13. No Admission of Liability: This Agreement is not and shall not be construed
or contended by you to be an admission or evidence of any wrongdoing or
liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or federal provisions of similar effect.

14. Complete and Voluntary Agreement: This Agreement, together with Exhibit A
and the Equity Grant Agreements, constitute the entire agreement between you and
Releasees with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to such subject
matter. You acknowledge that neither Releasees nor their agents or attorneys
have made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this Agreement for the
purpose of inducing you to execute the Agreement, and you acknowledge that you
have executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein, and that you are
executing this Agreement voluntarily, free of any duress or coercion.

15. Severability: The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.

16. Modification; Counterparts; Facsimile/PDF Signatures: It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same

3

 

--------------------------------------------------------------------------------

 

instrument. Execution of a facsimile or PDF copy shall have the same force and
effect as execution of an original, and a copy of a signature will be equally
admissible in any legal proceeding as if an original.

17. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

18. Review of Separation Agreement: You understand that you may take up to
twenty-one (21) days to consider this Agreement and, by signing below, affirm
that you were advised to consult with an attorney prior to signing this
Agreement. You also understand you may revoke this Agreement within seven (7)
days of signing this document and that the consideration to be provided to you
pursuant to Paragraph 2(b) will be provided only at the end of that seven (7)
day revocation period

19. Effective Date: This Agreement is effective on the date both parties sign
where indicated below, provided that such date is before the expiration date
indicated in Section 18 (the “Effective Date”).

 

4

 

--------------------------------------------------------------------------------

 

If you agree to abide by the terms outlined in this letter, please sign this
letter below return it to me within the timeframe noted above.

 

 

 

Sincerely,

 

 

 

 

 

 

Marin Software Incorporated

 

 

 

 

 

 

By:

/s/ Chris Lien

 

 

 

Chris Lien, CEO

 

READ, UNDERSTOOD AND AGREED

 

 

 

 

 

 

 

DocuSigned by:

 

 

 

/s/ David Yovanno

 

Date:

8/23/2016

David Yovanno

 

 

 

A636248D607042E

 

 

 

 

 

5

 

--------------------------------------------------------------------------------

 

EXHIBIT A

EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 

MARIN SOFTWARE INCORPORATED

EMPLOYEE INVENTION ASSIGNMENT AND

CONFIDENTIALITY AGREEMENT

In consideration of, and as a condition of my employment with Marin Software
Incorporated, a Delaware corporation (the “Corporation”), I hereby represent to,
and agree with the Corporation as follows:

1. Purpose of Agreement. I understand that the Corporation is engaged in a
continuous program of research, development, production and marketing in
connection with its business and that it is critical for the Corporation to
preserve and protect its “Proprietary Information” (as defined in Section 7
below), its rights in “Inventions” (as defined in Section 2 below) and in all
related intellectual property rights. Accordingly, I am entering into this
Employee Invention Assignment and Confidentiality Agreement (this “Agreement”)
as a condition of my employment with the Corporation, whether or not I am
expected to create inventions of value for the Corporation.

2. Disclosure of Inventions. I will promptly disclose in confidence to the
Corporation all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works and trade secrets that I make or conceive or first reduce
to practice or create, either alone or jointly with others, during the period of
my employment, whether or not in the course of my employment, and whether or not
patentable, copyrightable or protectable as trade secrets (the “Inventions”).

3. Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Corporation will be considered
the author and owner of such copyrightable works. I agree that all Inventions
that (i) are developed using equipment, supplies, facilities or trade secrets of
the Corporation, (ii) result from work performed by me for the Corporation, or
(iii) relate to the Corporation’s business or current or anticipated research
and development (the “Assigned Inventions”), will be the sole and exclusive
property of the Corporation and are hereby irrevocably assigned by me to the
Corporation. Attached hereto as Exhibit A is a list describing all inventions,
original works of authorship, developments and trade secrets which were made by
me prior to the date of this Agreement, which belong to me and which are not
assigned to the Corporation (“Prior Inventions”). If no such list is attached, I
agree that it is because no such Prior Inventions exist. I acknowledge and agree
that if I use any of my Prior Inventions in the scope of my employment, or
include them in any product or service of the Corporation, I hereby grant to the
Corporation a perpetual, irrevocable, nonexclusive, world-wide, royalty-free
license to use, disclose, make, sell, copy, distribute, modify and create works
based on, perform or display such Prior Inventions and to sublicense third
parties with the same rights.

4. Labor Code Section 2870 Notice. I have been notified and understand that the
provisions of Sections 3 and 5 of this Agreement do not apply to any Assigned
Invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code, which states as follows:

ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN EMPLOYMENT
AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE
EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR CODE SECTION
2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE AND IS
UNENFORCEABLE.

 

 

 

--------------------------------------------------------------------------------

 

5. Assignment of Other Rights. In addition to the foregoing assignment of
Assigned Inventions to the Corporation, I hereby irrevocably transfer and assign
to the Corporation: (i) all worldwide patents, patent applications, copyrights,
mask works, trade secrets and other intellectual property rights, including but
not limited to rights in databases, in any Assigned Inventions, along with any
registrations of or applications to register such rights; and (ii) any and all
“Moral Rights” (as defined below) that I may have in or with respect to any
Assigned Inventions. I also hereby forever waive and agree never to assert any
and all Moral Rights I may have in or with respect to any Assigned Inventions,
even after termination of my work on behalf of the Corporation. “Moral Rights”
mean any rights to claim authorship of or credit on an Assigned Inventions, to
object to or prevent the modification or destruction of any Assigned Inventions
or Prior Inventions licensed to Corporation under Section 3, or to withdraw from
circulation or control the publication or distribution of any Assigned
Inventions or Prior Inventions licensed to Corporation under Section 3, and any
similar right, existing under judicial or statutory law of any country or
subdivision thereof in the world, or under any treaty, regardless of whether or
not such right is denominated or generally referred to as a “moral right.”
Notwithstanding the foregoing, I will have the right to claim participation in
the development, creation, or modification of the Assigned Inventions on my
resume or in my curriculum vita; provided that I obtain Corporation’s approval
for such disclosures before providing the disclosure to any third-party.

6. Assistance. I agree to assist the Corporation in every proper way to obtain
for the Corporation and enforce patents, copyrights, mask work rights, trade
secret rights and other legal protections for the Corporation’s Assigned
Inventions in any and all countries. I will execute any documents that the
Corporation may reasonably request for use in obtaining or enforcing such
patents, copyrights, mask work rights, trade secrets and other legal
protections. My obligations under this paragraph will continue beyond the
termination of my employment with the Corporation, provided that the Corporation
will compensate me at a reasonable rate after such termination for time or
expenses actually spent by me at the Corporation’s request on such assistance. I
appoint the Secretary of the Corporation as my attorney-in-fact to execute
documents on my behalf for this purpose.

7. Proprietary Information. I understand that my employment by the Corporation
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the
Corporation or a third party that relates to the business of the Corporation or
to the business of any parent, subsidiary, affiliate, customer or supplier of
the Corporation or any other party with whom the Corporation agrees to hold
information of such party in confidence (the “Proprietary Information”). Such
Proprietary Information includes, but is not limited to, Assigned Inventions,
marketing plans, product plans, business strategies, financial information,
forecasts, personnel information, customer lists and data, and domain names.

8. Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Corporation, except as may be necessary
to perform my duties as an employee of the Corporation for the benefit of the
Corporation. Upon termination of my employment with the Corporation, I will
promptly deliver to the Corporation all documents and materials of any nature
pertaining to my work with the Corporation and, upon the Corporation’s request,
will execute a document confirming my agreement to honor my responsibilities
contained in this Agreement. I will not take with me or retain any documents or
materials or copies thereof containing any Proprietary Information.

9. No Breach of Prior Agreement. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Corporation will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party. I represent that I
will not bring with me to the Corporation or use in the performance of my duties
for the Corporation any documents or materials or intangibles of a former
employer or third party that are not generally available to the public or have
not been legally transferred to the Corporation.

10. Efforts; Duty Not to Compete. I understand that my employment with the
Corporation requires my undivided attention and effort during normal business
hours. While I am employed by the Corporation, I will not, without the
Corporation’s express prior written consent, engage in any other employment or
business that (i) directly competes with the current or future business of the
Corporation; (ii) uses any Corporation information, equipment, supplies,
facilities or materials; or (iii) otherwise conflicts with the Corporation’s
business interest and causes a disruption of its operations.

11. Notification. I hereby authorize the Corporation to notify third parties,
including, without limitation, customers and actual or potential employers, of
the terms of this Agreement and my responsibilities hereunder.

12. Non-Solicitation of Employees/Consultants. During my employment with the
Corporation and for a period of one (1) year thereafter, I will not directly or
indirectly solicit away employees or consultants of the Corporation for my own
benefit or for the benefit of any other person or entity.

13. Non-Solicitation of Suppliers/Customers. During and after the termination of
my employment with the Corporation, I will not directly or indirectly solicit or
otherwise take away customers or suppliers of the Corporation if, in so doing, I
use or disclose any

2

 

--------------------------------------------------------------------------------

 

trade secrets or proprietary or confidential information of the Corporation. I
agree that the non-public names and addresses of the Corporation’s customers and
suppliers, and all other confidential information related to them, including
their buying and selling habits and special needs, created or obtained by me
during my employment, constitute trade secrets or proprietary or confidential
information of the Corporation.

14. Name & Likeness Rights. I hereby authorize the Corporation to use, reuse,
and to grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed (including, but not limited to, film, video and digital
or other electronic media), both during and after my employment, for any
purposes related to the Corporation’s business, such as marketing, advertising,
credits, and presentations.

15. Injunctive Relief. I understand that in the event of a breach or threatened
breach of this Agreement by me the Corporation may suffer irreparable harm and
will therefore be entitled to injunctive relief to enforce this Agreement.

16. Governing Law; Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of California, without giving
effect to its laws pertaining to conflict of laws. If any provision of this
Agreement is determined by any court or arbitrator of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such provision will be
enforced to the maximum extent possible given the intent of the parties hereto.
If such clause or provision cannot be so enforced, such provision shall be
stricken from this Agreement and the remainder of this Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Agreement.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

18. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

19. Amendment and Waivers. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns. No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

20. Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Corporation may assign any of its rights and obligations under this
Agreement. No other party to this Agreement may assign, whether voluntarily or
by operation of law, any of its rights and obligations under this Agreement,
except with the prior written consent of the Corporation.

21. Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

3

 

--------------------------------------------------------------------------------

 

22. “At Will” Employment. I understand that this Agreement does not constitute a
contract of employment or obligate the Corporation to employ me for any stated
period of time. I understand that I am an “at will” employee of the Corporation
and that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the
Corporation or myself. I acknowledge that any statements or representations to
the contrary are ineffective, unless put into a writing signed by the
Corporation. I further acknowledge that my participation in any stock option or
benefit program is not to be construed as any assurance of continuing employment
for any particular period of time. This Agreement shall be effective as of the
first day of my employment by the Corporation, which is May 7, 2014.

 

Marin Software Incorporated:

 

Employee:

 

 

 

 

By:

/s/ Bruce W. Dunlevie

 

/s/ David A. Yovanno

 

Bruce W. Dunlevie

 

[Signature]

 

Lead Independent Director

 

David A. Yovanno

 

 

 

Name [Please Print]

 

 

4

 

--------------------------------------------------------------------------------

 

Exhibit A

Prior Inventions Not Assigned to Corporation

 

 

 